Dismissed and Opinion FlIed November 27, 2012




                                             In The
                                 Court of ppeaI%
                           film trftt of 5exas at aI1a%
                                      No. 0542-00926-CR

                                HERNAN FRA IRE, Appellant

                                               V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Ft9-23600-T

                              MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Murphy
                                   Opinion by Justice Murphy

       Heman Fraire pleaded guilty to aggravated robbery with a deadly weapon. On July 20,

2009, the trial court deferred adjudicating appellant’s guilt, placed him on ten years’ community

supervision, and assessed a $3,000 fine. The State later moved to adjudicate appellant’s guilt

On June 11,2012, the trial court adjudicated appellant guilty and sentenced him to fifteen years’

imprisonment. Appellant timely filed a motion for new trial and notice of appeal. The Court

now has before it appellant’s motion to dismiss the appeal in which he states the trial court

granted his motion for new trial, denied the State’s motion to adjudicate, and modified the

conditions of his community supervision.
        An order granting a motion for new trial restores a ease to its   position   heibre the tbrmer

trial. See ILX, R. Ai. P. 21 9(b); WaIler   i.   State, 931 S.W.2d 640, 643—44 (Tex. App—Dallas

1996, no pet.), in this case, the trial court’s order granting the motion for new trial returned

appellant’s case to its position beibre the trial court adjudicated him guilty. Thereafter, the trial

court denied the motion to adjudicate guilt and modified the conditions of supervision. An order

continuing an individual on community supervision is not an appealable order. See Baisaklua         V.


State, 558 S.W.2d 2, 5 (Tex. (Tex. Crim. App. 1977). Therefore, we grant appellant’s motion to

dismiss the appeal.

       We dismiss the appeal for want ofjurisdiction.




                                                                  RY                     -




                                                      .JUSTlC1J

Do Not Publish
Tix. R. App. P. 47

120926F.U05
                                 Qiourt of 1ppcah
                        if 11th Ottrirt of Z1Ixa at Oatta
                                      JUDGMENT

HERNAN FR,r\IRE, Appellant                    Appeal from the 283rd Judicial District
                                              Court of Dallas County, Texas (Trial Court
No. 0512M0926CR          V.                   No. F09..23600—T),
                                              Opinion delivered by Justice Murphy,
THE STATE OF TEXAS, Appellee                  Justices Bridges and O’Neill participating.

           Based on the Court’s opinion of this date, we DISMISS the appeal Ir want of
j tin sdi ction,

Judgment entered November 27, 2012.


                                                                     k
                                                     MAR’i’ MU1PHY
                                                     JUSTlCE